DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 3 – 18 are objected to because of the following informalities:  
Claim 1 lines 7 – 8 has the limitation “connect the air passage a bypass passage” that does not make grammatical sense and should be changed to “connect the air passage to a bypass passage.”
Claims 3 through 18 have two claim numbers associated with them. The claim numbers on the left side are correct, but the ones to their right are one number off, and should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 6 and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arold (DE 10117132 C1 English machine translation) (hereinafter “Arold”) in view of Kim (US 6,913,637 B2) (hereinafter “Kim”). Arold is in the Applicant’s field of .
Regarding claim 1, Arold discloses a vehicle air filtration system for a vehicle (Figure, paragraphs [0001] – [0002], and [0009]), the system comprising: a housing (10 and 22) defining an air inlet (center of the fan 16 spiral housing 22) and an air outlet (12) connected by an air passage (see airflow arrows); a first air filter (14) positioned within  the air passage having a first filtration level (see Figure, implicit feature of an air filter); a second air filter (15), and a bypass door (17). Arold does not explicitly disclose the second air filter positioned downstream of the first air filter within the air passage and having a second filtration level that is different than the first filtration level; and the bypass door positioned in the housing selectively operable to connect the air passage a bypass passage further defined by the housing, the bypass passage having a bypass passage inlet at the bypass door, wherein the bypass inlet is positioned in the air passage downstream of the first air filter and upstream of the second air filter, and wherein the bypass passage has a bypass passage outlet positioned in the air passage downstream of the second air filter.
Kim teaches the second air filter (HEPA filter 808) positioned downstream of the first air filter (pre-filter 802) within the air passage (see annotated Figs. 8A and 8B below, the capitalized annotations denoting claim limitations) and having a second filtration level that is different than the first filtration level (pre-filter is used primarily to filter relatively large dust particles, col. 3 lines 44 – 45, and the HEPA filter is used to 

    PNG
    media_image1.png
    789
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    845
    540
    media_image2.png
    Greyscale

Regarding claim 2, Arold further discloses the housing comprises an HVAC module housing (since it has ventilating fan 16 in the Fig. and is associated with an air conditioning system, para. [0009]).
Regarding claim 3, Arold as modified by Kim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the second filtration level is higher than the first filtration level. Arold does not explicitly contain this additional limitation.
Kim teaches the second filtration level (HEPA 808 is used to collect micro particles, col. 3 lines 51 – 52) is higher than the first filtration level (pre-filter is used to filter relatively large dust particles, col. 3 lines 44 – 45). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the filtering levels as taught by Kim because if the filtering levels were opposite then the first filter would have caught all of the particulates and there would be nothing for the second filter to catch, so therefore the filtering load is shared between filters of two different capabilities. 
Regarding claim 4, Arold as modified by Kim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the second air filter comprises a HEPA filter. Arold does not explicitly contain this additional limitation.
Kim teaches the second air filter comprises a HEPA filter (808, col. 6 line 21). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the second filter 
Regarding claim 5, Arold as modified by Kim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the second air filter filters out smaller particles than the first air filter. Arold does not explicitly contain this additional limitation.
Kim teaches the second air filter filters out smaller particles than the first air filter (second filter is a HEPA 808 is used to collect micro particles, col. 3 lines 51 – 52, and first filter 802 is a pre-filter is used to filter relatively large dust particles, col. 3 lines 44 – 45). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the filtering levels as taught by Kim because if the filtering levels were opposite then the first filter would have caught all of the particulates and there would be nothing for the second filter to catch, so therefore the filtering load is shared between filters of two different capabilities.
Regarding claim 6, Arold as modified by Kim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses the second air filter has a higher air flow resistance than the first air filter. Arold does not explicitly contain this additional limitation.
Kim teaches the second air filter has a higher air flow resistance than the first air filter (“HEPA filter 808 has a microstructure generating high resistance against air currents,” col. 6 lines 40 – 42, implying it is higher than that of the pre-filter 802). It would have been obvious to a person having ordinary skill in the art at the effective filing 
Regarding claim 10, Arold discloses a vehicle having a vehicle air filtration system (para. [0009]), the vehicle comprising: a vehicle body defining a vehicle passenger cabin (implicitly disclosed, para. [0002] describing a vehicle passenger compartment); a housing (10 and 22) defining an air inlet (center of the fan 16 spiral housing 22) and an air outlet (12) connected by an air passage (see airflow arrows); a first air filter (14) positioned within the air passage having a first filtration level (see Figure, implicit feature of an air filter); a second air filter (14), and a bypass door (17). Arold does not explicitly disclose the second air filter positioned downstream of the first air filter within the air passage and having a second filtration level that is different than the first filtration level; and the bypass door positioned in the housing selectively operable to connect the air passage a bypass passage further defined by the housing, the bypass passage having a bypass passage inlet at the bypass door, wherein the bypass inlet is positioned in the air passage downstream of the first air filter and upstream of the second air filter, and wherein the bypass passage has a bypass passage outlet positioned in the air passage downstream of the second air filter.
Kim teaches the second air filter (HEPA filter 808) positioned downstream of the first air filter (pre-filter 802) within the air passage (see annotated Figs. 8A and 8B above, the capitalized annotations denoting claim limitations) and having a second filtration level that is different than the first filtration level (pre-filter is used primarily to filter relatively large dust particles, col. 3 lines 44 – 45, and the HEPA filter is used to 
Regarding claim 11, Arold further discloses the housing comprises an HVAC module housing (since it has ventilating fan 16 in the Fig. and is associated with an air conditioning system, para. [0009]).
Regarding claim 12, Arold as modified by Kim as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 12 of this application further discloses the second filtration level is higher than the first filtration level. Arold does not explicitly contain this additional limitation.
Kim teaches the second filtration level (HEPA 808 is used to collect micro particles, col. 3 lines 51 – 52) is higher than the first filtration level (pre-filter is used to 
Regarding claim 13, Arold as modified by Kim as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 13 of this application further discloses the second air filter comprises a HEPA filter. Arold does not explicitly contain this additional limitation.
Kim teaches the second air filter comprises a HEPA filter (808, col. 6 line 21). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the second filter comprises a HEPA filter in order to specify a filter that removes a maximum of pollutants from the air stream for increasing the health and comfort of the vehicle occupants. 
Regarding claim 14, Arold as modified by Kim as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 14 of this application further discloses the second air filter filters out smaller particles than the first air filter. Arold does not explicitly contain this additional limitation.
Kim teaches the second air filter filters out smaller particles than the first air filter (second filter is a HEPA 808 is used to collect micro particles, col. 3 lines 51 – 52, and first filter 802 is a pre-filter is used to filter relatively large dust particles, col. 3 lines 44 – 45). It would have been obvious to a person having ordinary skill in the art at the 
Regarding claim 15, Arold as modified by Kim as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 15 of this application further discloses the second air filter has a higher air flow resistance than the first air filter. Arold does not explicitly contain this additional limitation.
Kim teaches the second air filter has a higher air flow resistance than the first air filter (“HEPA filter 808 has a microstructure generating high resistance against air currents,” col. 6 lines 40 – 42, implying it is higher than that of the pre-filter 802). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the filter flow resistance as taught by Kim so that a large percentage of air flowing is naturally guided to the bypass passage 720 when the door is open (Kim, col. 6 lines 42 – 45).
Claims 7 – 9 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arold as modified by Kim as applied to claims 1 and 10 respectively above, and further in view of Uemura et al (US 5,876,277) (hereinafter “Uemura”). Uemura is also in the Applicant’s field of endeavor, a vehicle air filtration system. These three references, when considered together, teach all of the elements recited in claims 7 – 9 and 16 - 18 of this application.
Regarding claims 7 and 16, Arold as modified by Kim as described above teaches all the elements of claims 1 and 10 upon which these claims depend. However, claims 7 and 16 of this application further disclose a blower positioned in the housing; a heater core positioned in the housing; and an evaporator positioned in the housing. Arold further disclose a blower (fan 16) positioned in the housing (22, Fig.) but does not explicitly disclose a heater core positioned in the housing; and an evaporator positioned in the housing. 
Uemura teaches a heater core (220) positioned in the housing (103, 173, and the unnumbered housing for the filters in Fig. 18); and an evaporator (210) positioned in the housing (103, 173, and the unnumbered housing for the filters in Fig. 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the heater core and evaporator in the housing as taught by Uemura in order to provide a more complete HVAC system to install in a vehicle instead of just a filter as in Arold so that putting more HVAC elements in a casing saves space.
Regarding claims 8 and 17, Arold as modified by Kim and Uemura as described above teaches all the elements of claims 7 and 16 upon which these claims depend. However, claims 8 and 17 of this application further disclose the blower, heater core, and evaporator are positioned downstream of the first air filter and second air filter within the housing. Arold as modified by Kim does not explicitly contain this additional limitation.
Uemura teaches the blower (171), heater core (220), and evaporator (210) are positioned downstream of the first air filter (160) and second air filter (115) within the 
Regarding claims 9 and 18, Arold as modified by Kim as described above teaches all the elements of claims 1 and 10 upon which these claims depend. However, claims 9 and 18 of this application further disclose the air inlet of the housing is selectively connectable to an outside air source for receiving fresh air and a vehicle passenger cabin air source for receiving recirculating air. Arold as modified by Kim does not explicitly contain this additional limitation.
Uemura teaches the air inlet of the housing (top of Fig. 18) is selectively connectable to an outside air source for receiving fresh air (“outside air” in Fig. 18) and a vehicle passenger cabin air source for receiving recirculating air (“inside air” in Fig. 18, by moving door 114 from one position to another, col. 19 lines 57 – 62). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Arold by adding the air inlet being selectively connectable to outside or inside air as taught by Uemura in order to recycle conditioned air to facilitate saving heat or cool air in the vehicle when a temperature outside the vehicle is too cold or too hot for passenger comfort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Falagario (US 10,752,094 B2) teaches a filter system for a vehicle passenger compartment wherein the filters are of different filtering abilities but does not teach a bypass door with a bypass passage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746